Dugro, J.
The writ commanded the commissioners to certify •all the acts and proceedings had in the premises of the removal of Michael Gr. Minchen.
*877The return does not purport to contain all the acts and proceedings. It should contain a statement in effect that all the acts and proceedings of the board in the matter were therein returned.
The absence of this -statement and the presence in the case of the copy of a judgment which purports to have been made by the board of police on October 3, 1890, and which is not referred to in the return, induces the impression that all the acts of the board have not been returned.
A further return is, therefore, directed which should contain, in addition to any other proper matter, the statement referred to.
Freedman and Gildersleeve, JJ., concur.